DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 10-14, and 19-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 10-13 and 18 of copending Application No. 15/921,723 (hereinafter ‘723’)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The  08/06/2020 claim set in copending Application No. 15/921,723 is referenced in this double patenting rejection.
This is a provisional nonstatutory double patenting rejection.

With regards to claims 1, 14 and 21 of the instant application, claim 1 of ‘723 discloses:
A method for identifying and managing high-risk patients (claim 1 of ‘723) comprising the steps of: providing a clinical setting for a first patient wherein the setting includes a plurality of physiological monitors  (claim 1 of ‘723); providing an electronic device to a caregiver in the clinical setting  (claim 1 of ‘723); providing a first database that stores historical measurements of a plurality of former patient physiological measurements and former patient outcomes of those former patients wherein for each historical physiological measurement  (claim 1 of ‘723), dividing up the physiological measurements into ranges to form bins, wherein a distribution of bins results in the maximum variability in the historical mortality outcome rate  (claim 1, lines 5-9 of ‘723); wherein each bin is assigned a different letter  (claim 1, line 10 of ‘723); defining trigger measurements based on the historical physiological measurements  (claim 1, line 12 of ‘723), wherein those trigger measurements represent early detection of perilous physiologic patterns in a set of historical physiological measurements that have been identified as indicating a high risk for a future negative patient outcome (claim 1, line 14 of ‘723); providing a second database that receives and stores a plurality of first patient physiological measurements from the plurality of the first patient physiological monitors (claim 1, lines 13 of ‘723); wherein the first patient physiological measurements occur at regular time segments; and wherein the letter is assigned for each time segment for each physiological measurement depending on which bin the physiological measurement is in (claim 1, lines 13-15 of ‘723); wherein the letters assigned for each first patient current time period and previous time period physiological measurement are saved, and the letters are collected for a predetermined time period which is comprised of a plurality of time segments (claim 1, lines 17-21 of ‘723); wherein the plurality of letters associated with each time period form a word (claim 1, line 23 of ‘723), and further wherein the trigger is the word that indicates an increase in a chance of a negative patient outcome (claim 1, line 23-25 of ‘723); 2wherein the word from the current time period and the word from the previous time period are used to detect if any words result in a trigger (claim 1, line 23-25 of ‘723; obviousness); and comparing the first patient physiological measurements to the first database of historical measurements to identify a high-risk patient based on whether the first patient set of physiological measurements correspond to the first database trigger measurements using an exponential moving average of the number of trigger measurements over time to generate an acuity score that corresponds to the first patient's risk of an adverse event (claim 1, line 30-34of ‘723; obviousness), wherein the exponential moving average is based on the first patient's current physiological measurements weighted more heavily than the first patient's previous physiological measurements (using various known algorithm); and sending an alert to the caregiver via the electronic device if the first patient is at a moderate or high risk for a negative outcome based on the comparing step (claim 1, line 35 of ‘723).  

With regards to claim 2 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 1, wherein the physiological measurements are selected from the group consisting of heart rate, respiratory rate, mean arterial pressure, saturated oxygen, temperature, glucose level, platelet count and white blood cell count (claim 2 of ‘723), and whether or not the first patient has received or is receiving a clinical intervention.  

With regards to claim 4 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 1, wherein the physiological measurements are recorded and saved for each of a predetermined time segment (claim 1, lines 26-30 of ‘723).  

With regards to claim 7 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 1, wherein the first patient physiological measurements occur at regular time segments (claim 1, line 16 of ‘723).  

With regards to claim 8 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 7, wherein each time segment is from about 1 to 30 minutes (claim 1, line 26 of ‘723).  

With regards to claims 11 and 19 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 1, wherein the alert sent to the caregiver comprises visual indicia sent to a user interface on the caregiver electronic device with respect to the specific patient (claim 10, of ‘723).  

With regards to claim 12 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 1, wherein the alert sent to the caregiver comprises a visual and audible sound sent to the caregiver electronic device with respect to the specific patient (claims 10-11, of ‘723).  .  

With regards to claim 13 of the instant application, claim 1 of ‘723 discloses:
The method for identifying and managing high-risk patients as described in claim 19, wherein the word has four letters  (claim 12, of ‘723).  

Dependent claims 3, 10 and 20 are also rejected for depending on rejected claim.

 Allowable Subject Matter
Claims 3, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792